</\1\

Case 1:18-m|-OO763-DAR Document 2 Filed 10/12/18 Page 1 of 2

FILEDx

UNITED STATES DISTRICT COURT UC.[ 1 5 mw
FOR THE DISTRICT OF COLUMBIA >

C|erk, U.S. District and

Ban!;r!,:;>t<::‘-. C;‘;:i'?,§

 

 

)
IN RE APPLICATION OF THE ) Case: 1:18-m|-00_763
UNITED STATES OF AMERICA FOR ) Assigned To : Roblnson, Deborah A.
AN ORDER PURSUANT TO ) Assign. Date : _10/5/2018
18 U.s.c. § 3512 ) oescription: M\sc. UNSEALED
)
Request from Argentina for Assistance in a )
Criminal Matter: Fraud Investigation )
)
Reference: DOJ REF. # CRM-182-64660
Q;RDB

Upon application of the United States seeking an order, pursuant to 18 U.S.C. § 3512,
appointing Teresita B. Mutton, Trial Attomey, Off`ice of International Affairs, Criminal Division,
U.S. Department of Justice (0r a substitute or successor subsequently designated by the Offlce of
International Affairs), as a commissioner to execute the above-captioned request from Argentina
(Request) by collecting evidence for use in a criminal investigation, prosecution, or proceeding
in Argentina, and the Court having fully considered this matter,

IT IS HEREBY ORDERED, pursuant to the authority conferred by 18 U.S.C. § 3512,
that Teresita B. Mutton (0r a substitute or successor designated by the Office of International
Affairs) is appointed as a commissioner of this Court (commissioner) and hereby directed to
execute the Request and to take such steps as are necessary to collect the evidence requested. In
doing so, the commissioner:

l. may issue commissioner subpoenas to be served at any place within the United
States on persons (natural and legal) ordering them or their representatives to appear and to

testify and/or produce evidence located Within the United States;

Case 1:18-m|-OO763-DAR Document 2 Filed 10/12/18 Page 2 of 2

2. shall adopt procedures to collect the evidence requested consistent with its use in
the investigation, prosecution, or proceeding in Argentina for which the 12th Prosecutor’s Office
in Federal Criminal and Correctional Matters has requested assistance, Which may be specified in
the Request or provided by, or with the approval of, the Ministry of Justice and Human Rights;

3. may, in collecting the evidence requested, be accompanied by persons Whose
presence or participation is authorized by the commissioner, including, Without limitation,
individuals employed by United States Law Enforcernent Agencies and/or representatives of
Argentina who, as authorized or directed by the commissioner, may direct questions to any
witness;

4. may seek such further orders of this Court as may be necessary to execute this
Request, including orders to show cause why persons served with commissioner subpoenas who
fail to appear and/or produce evidence should not be held in contempt, and protective orders to
regulate the use of the evidence collected; and

5. shall transmit the evidence collected to Argentina.

v lZ/ 747 73 j€iz iv4 i/W/i/L/

UNITED STATES MA %I§TRATE JUDGE
Deborah A.\'-¥ o(i)mson
Md moves Magistrat.c Judg¢

  

